Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

JANE DOE 1,

Plaintiff,
CIVIL ACTION FILE
V.
NO. 1:19-CV-03840-WMR
RED ROOF INNS, INC.; VARAHI
HOTEL, LLC; FMW RRI NC, LLC;
WESTMONT HOSPITALITY
GROUP, INC.; WHG SU
ATLANTA LP; SUB-SU HOTEL GP,
LLC; CHOICE HOTELS
INTERNATIONAL, INC.; LQ
PROPERTIES, LLC; CPLG
PROPERTIES, LLC; BRE/LQ
PROPERTIES, LLC; LA QUINTA
WORLDWIDE, LLC;

EXTENDED STAY AMERICA,
INC.; ESA MANAGEMENT,

LLC; ESA P PORTFOLIO, LLC;
ESA P PORTFOLIO OPERATING
LESSEE, LLC; JOHN DOES 1-10,

SO OOOOH HOH OH OH OOO

Defendants.

PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

 

Plaintiff Jane Doe 1 respectfully requests the Court grant a protective
order pursuant to Federal Rule of Civil Procedure 26(c) to govern the
confidentiality and use of Plaintiffs identity throughout this lawsuit and

thereafter. Pursuant to the Court’s direction at the October 23, 2019 hearing,
Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 2 of 6

this Motion is a placeholder for the November 25, 2019 hearing. Plaintiff
hereby adopts her memorandum of support in her earlier-filed Motion for
Protective Order and Leave to Proceed Anonymously. [17]. Plaintiff will work
with Defendants to reach consensus on a stipulated protective order prior to
the hearing.
Respectfully submitted this 28th day of October, 2019.
ANDERSEN, TATE & CARR, P.C.

/s/ Jonathan 8. Tonge
Jonathan 8. Tonge
Georgia State Bar No. 303999
jtonge@atclawfirm.com
Patrick J. McDonough
Georgia State Bar No. 489855
pmcdonough@atclawfirm.com
Trinity Hundredmark
Georgia State Bar No. 140808
thundred@atclawfirm.com
Attorneys for Plaintiff Jane Doe 1

One Sugarloaf Centre

1960 Satellite Boulevard, Suite 4000

Duluth, Georgia 30097

(770) 822-0900 | Telephone

(770) 822-9680 | Facsimile
Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 3 of 6

LR 7.1 CERTIFICATE
Pursuant to L.R. 7.1D, counsel certifies that the foregoing document
complies with the font and point selections approved by the Court in LR. 5.1.C.
This document was prepared using Century Schoolbook 13-point font.
Respectfully submitted this 28th day of October, 2019.
ANDERSEN, TATE & CARR, P.C.

/s/ Jonathan 8. Tonge
Jonathan 8S. Tonge
Georgia State Bar No. 803999
jtonge@atclawfirm.com
Patrick J. McDonough
Georgia State Bar No. 489855
pmcdonough@atclawfirm.com
Trinity Hundredmark
Georgia State Bar No. 140808
thundred@atclawfirm.com
Attorneys for Plaintiff Jane Doe 1

One Sugarloaf Centre

1960 Satellite Boulevard, Suite 4000

Duluth, Georgia 30097

(770) 822-0900 | Telephone

(770) 822-9680 | Facsimile
Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 4 of 6

CERTIFICATE OF SERVICE

The undersigned hereby certifies that Plaintiff—through her

attorney—delivered a true and correct copy of Plaintiff's Motion for Protective

Order, filed with the Court in the above-styled case, to the following parties

by electronic service through filing in the Court’s electronic case files (“ECF”)

system.

Defendants

 

Charles K. Reed

P. Michael Freed

Admir Allushi

Lewis Brisbois

1180 Peachtree Street NE, Suite
2900

Atlanta, Georgia 30309
Chuck.Reed@lewisbrisbois.com
Michael. Freed@lewisbrisbois.com
Adi.Allushi@lewisbrisbois.com
Attorneys for Red Roof Inns, Inc.,
FMW RRI NC, LLC, Westmont
Hospitality Group, Inc., WHG Su
Atlanta, LP, and Sub-Su Hotel GP,
LLC

 

Davis S. Sager

DLA Piper LLP

Suite 120

51 John F. Kennedy Parkway

Short Hills, NJ 07078-2704
david.sager@dlapiper.com

Christopher G. Campbell

Delia G. Frazier

DLA Piper LLP

1201 West Peachtree Street, Suite
2800

Atlanta, Georgia 30309
Christopher.Campbell@dlapiper.com
Delia. Frazier@dlapiper.com
Attorneys for Defendant La Quinta
Worldwide, LLC, LQ Properties,
LLC, CPLG Properties, LLC, and
BRE/LQ Properties, LLC

 

 

C. Shane Keith

303 Peachtree Street, NE
Suite 4000

Atlanta, Georgia 30308
skeith@hpylaw.com

 

 

Janelle Alleyne

Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC
3414 Peachtree Road, NE
Suite 1600, Monarch Tower

 

 
Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 5 of 6

 

attorney for Varahi Hotel, LLC

Atlanta, Georgia 30326
jalleyne@bakerdonelson.com

 

Christie Lyman Dowling

Sara M. Turner

Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC

1400 Wells Fargo Tower

420 20 Street North
Birmingham, Alabama 35203-5202
cdowling@bakerdonelson.com
attorneys for Choice Hotels
International, Inc.

 

 

 

Patrick B. Moore

Christopher T. Byrd

Shubhra R. Mashelkar

Emily M. Adams

Weinberg, Wheeler, Hudgins, Gunn
& Dial, LLC

3344 Peachtree Road, N.E.

Suite 2400

Atlanta, Georgia 30326

Attorneys for Extended Stay
America, Inc., ESA Management,
LLC, ESA P Portfolio, LLC, and ESA
P Portfolio Operating Lessee, LLC
eadams@wwhed.com

 

 

 

Respectfully submitted this 28th day of October, 2019.

ANDERSEN, TATE & CARR, P.C.

/s/ Jonathan 8. Tonge
Jonathan S. Tonge
Georgia State Bar No. 303999

jtonge@atclawfirm.com

 
Case 1:19-cv-03840-WMR Document 71 Filed 10/28/19 Page 6 of 6

One Sugarloaf Centre

Patrick J. McDonough

Georgia State Bar No. 489855
pmcdonough@atclawfirm.com
Trinity Hundredmark

Georgia State Bar No. 140808
thundred@atclawfirm.com
Attorneys for Plaintiff Jane Doe

1960 Satellite Boulevard, Suite 4000

Duluth, Georgia 30097
(770) 822-0900 | Telephone
(770) 822-9680 | Facsimile
